Name: Commission Regulation (EEC) No 3279/91 of 8 November 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 308/52 Official Journal of the European Communities 9 . 11 . 91 COMMISSION REGULATION (EEC) No 3279/91 of 8 November 1991 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2922/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3198/91 Q ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3198/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 9 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 .. 1966, p . 3025/66. (2) OJ No L 162, 26 . 6. 1991 , p. 27. (3) OJ No L 164, 24. 6 . 1985, p . 11 . (4) OJ No L 279, 7. 10 . 1991 , p . 43 . 0 OJ No L 167, 25. 7. 1972, p . 9 . (*) OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 303, 1 . 11 . 1991 , p. 34. (*) OJ No L 266, 28. 9. 1983, p. 1 . 9. 11 . 91 Official Journal of the European Communities No L 308/53 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 15,813 24,893 15,813 37,23 41,94 767,82 124,85 142,00 13,896 12,421 27 854 3 836,69 2 435,05 5 271,57 16,171 25,251 16,171 38,07 42,89 785.20 127,68 145.21 14,211 12,707 28 484 3 914,72 2 488,66 5 345,63 16,499 25,579 16,499 38,84 43,76 801,13 130,27 148,16 14,499 12,969 29 062 3 960,17 2 537,85 5 410,91 16,607 25,687 16,607 39,10 44,05 806,37 131.12 149.13 14,594 13,053 29 252 3 948,06 2 551,87 5 427,36 15,375 24,455 15,375 36,20 40,78 746,55 121,40 138,07 13,511 12,058 27 082 3 613,93 2 370,68 5 177,44 15,653 24,733 15,653 36,85 41,52 760,05 123,59 140,56 13,755 12,279 27 551 ' 3 562,46 2 399,78 5 211,63 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 17,063 26,143 17,063 40,17 45,26 828,52 134,72 153,22 14,995 13,415 30 056 4 151,85 2 623,58 5 532,42 17,421 26,501 17,421 41,01 46,21 845,90 137,55 156,44 15,309 13,701 30 686 4 229,87 2 677,20 5 606,48 17,749 26,829 17,749 41,78 47,08 861,83 140,14 159,38 15,597 13,963 31 264 4 275,32 2 726,38 5 671,76 17,857 26,937 17,857 42,04 47,37 867,07 140,99 160,35 15,692 14,047 31 454 4 263,21 2 740,40 5 688,20 16,625 25,705 16,625 39,14 44,10 807.25 131.26 149,29 14,610 13,052 29 284 3 929,09 2 559,22 5 438,28 16,903 25,983 16,903 39,79 44,84 820,75 133,46 151,79 14,854 13,274 29 753 3 877,61 2 588,32 5 472,48 No L 308 /54 Official Journal of the European Communities 9 . 11 . 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 26,094 33,279 14,849 34,96 39,39 721,01 117,24 133,34 13,049 11,609 26 156 3 550,93 7 038,56 3 996,43 4 063,51 26,603 33,785 15,355 36,15 40,73 745,58 121,24 137,89 13,494 12,014 27 047 3 663,54 7 142,93 4 072,51 4 139,11 27,113 34,291 15,861 37,34 42,07 770,15 125,23 142,43 13,938 12,419 27 938 3 744,89 7 244,07 4 148,58 4 214,70 27,361 34,541 16,111 37,93 42,74 782,29 127,21 144,68 14,158 12,617 28 379 3 759,97 7 288,29 4 182,96 4 249,38 26,674 33,872 15,442 36,35 40,96 749,81 121,92 138,67 13,570 12,075 27 200 3 576,03 7 153,34 4 082,31 4 151,49 (') For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 DM 2,046510 2,045450 2,044920 2,044250 2,044250 2,042320 Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,307010 42,112100 6,990430 7,930930 0,765785 0,703459 1 532,54 229,33900 175,87600 128,69700 2,306110 42,091600 6,986920 7,926160 0,765328 0,703789 1 533,84 231,30200 176,45200 129,01400 2,304870 42,074600 6,981330 7,921300 0,764856 0,703934 1 535,72 233,64200 176,92100 129,27500 2,304290 42,062500 6,977870 7,916800 0,764390 0,704091 1 536,77 235,92200 177,33700 129,49500 2,304290 42,062500 6,977870 7,916800 0,764390 0,704091 1 536,77 235,92200 177,33700 129,49500 2,301930 42,015600 6,967820 7,909620 0,762292 0,704194 1 541,30 242,69100 178,64500 130,15600